                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

Danielle Fergus,

                     Plaintiff,

v.                                                             Case No. 18-cv-2330-JWL

Faith Home Healthcare, Inc.,

                     Defendant.

                                  MEMORANDUM & ORDER

       Plaintiff filed this lawsuit against her former employer, Faith Home Healthcare, Inc.,

alleging that her employment was terminated in retaliation for opposing discrimination in

violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. §

1981. Defendant then asserted counterclaims of conversion, tortious interference with business

expectancy and breach of fiduciary duty. This matter is presently before the court on the parties’

cross-motions for summary judgment on plaintiff’s retaliation claim and plaintiff’s motion for

summary judgment on all counterclaims. As will be explained, defendant’s motion for summary

judgment on plaintiff’s retaliation claim is granted and plaintiff’s motion for summary judgment

is granted as to each counterclaim. Plaintiff’s motion for summary judgment on her retaliation

claim is denied. With respect to plaintiff’s retaliation claim, summary judgment is granted in

favor of defendant because no reasonable jury could conclude that plaintiff engaged in protected

opposition to race discrimination when she reported that the company’s owner, on two occasions,

asserted that he was not taking certain actions based on an employee’s race. With respect to

defendant’s counterclaims, summary judgment in favor of plaintiff is granted because defendant
failed to allege any actual damages with respect to its counterclaims. Thus, no claims remain for

trial.1



I.        Facts

          The following facts are uncontroverted or related in the light most favorable to the

nonmoving party. Defendant Faith Home Healthcare, Inc. (FHH) is a Kansas corporation.

Beverly Kimzey is the owner, president and CEO of FHH. Bob Blevins is Ms. Kimzey’s brother.

Mr. Blevins owns Sacred Hearth Health, Inc. (SHH). Both Mr. Blevins and Ms. Kimzey are

Caucasian. FHH is in the business of providing skilled in-home nursing care and health-related

services. SHH is a holding company that provides services to entities, including FHH, that

provide direct care to patients. FHH and SHH share office space, employees, and human resource

functions. The parties vigorously dispute the relationship between FHH and SHH—defendant

FHH contends that they are entirely separate and distinct entities, plaintiff contends that they

operate as a single or joint employer. Because the resolution of that issue has no bearing on the

outcome of the motions, the court declines to address it.2

          Plaintiff Danielle Fergus, a Caucasian woman, began working for FHH in June 2016 as the

Director of Nursing. In that role, plaintiff was responsible for scheduling nurses for patients,


1
  Rarely has the court been so frustrated by summary judgment submissions. Both parties have
set forth statements of allegedly uncontroverted facts that bear little resemblance to the particular
testimony or document relied upon in support of those facts and largely ignore those portions of
the record that contradict the story each party seeks to tell. As a result, the court has spent an
exorbitant amount of time combing through the submissions and the record in an effort to ascertain
what facts truly are unconverted and what the material issues are in this case.
2
  Plaintiff is not attempting to hold SHH liable for anything—she undisputedly worked for FHH,
she was terminated by FHH and she seeks to hold FHH liable for its own conduct.
                                                 2
training nurses, and managing nurses’ care of patients. At all times relevant to this lawsuit,

plaintiff’s supervisor was Patty Clayborn, plaintiff’s sister. Two other employees had offices in

the same suite as plaintiff and Ms. Clayborn—Amber Pearson, an African-American woman who

provided billing and audit services to both FHH and SHH, and Magan Brown, a Caucasian woman

who worked as an intake coordinator for FHH. Ms. Pearson was the only African-American

person employed by FHH and SHH.

       Plaintiff’s retaliation claim is based entirely on plaintiff’s report to Ms. Clayborn that, on

two occasions, Mr. Blevins made an allegedly discriminatory remark to Ms. Pearson. As will

explained, plaintiff overheard the second of those remarks and Ms. Pearson told her about the first

remark. Because the law requires plaintiff to show a reasonable belief that she was reporting race

discrimination when she reported Mr. Blevins’ comments, see Fassbender v. Correct Care

Solutions, LLC, 890 F.3d 875, 980 (10th Cir. 2018), the court’s recitation of the facts focuses

primarily on whether the evidence, viewed in the light most favorable to plaintiff, is sufficient for

a jury to conclude that plaintiff’s belief that she was reporting race discrimination was reasonable.

See EEOC v. Rite Way Serv., Inc., 819 F.3d 235, 243-44 (5th Cir. 2016) (information known to

the complaining party but not revealed in his or her report is relevant when assessing the

reasonableness of the employee’s belief that the employer violated Title VII).

       In February 2018, Mr. Blevins came to Ms. Pearson’s office to advise her that he was going

to be hiring more employees and that those new employees would potentially get to pick their

offices from the empty offices available. According to Ms. Pearson, Mr. Blevins told her that he

“wanted to give me the opportunity to choose before them since I had been there longer, and he

jokingly stated that he didn’t want to not give me that opportunity and then me assume that it was

                                                 3
because I was black.”      Ms. Pearson testified that although the comment made her feel

“uncomfortable,” she was not offended by it. In fact, Ms. Pearson testified that Mr. Blevins made

it widely known in the office that she was his “favorite” employee. The evidence reflects that

only Magan Brown overheard the remark. In any event, the parties do not dispute how Ms.

Pearson later described the remark to plaintiff, what plaintiff perceived as Mr. Blevins’ remark,

or how plaintiff reported the remark to Ms. Clayborn—that Mr. Blevins did not want Ms. Pearson

to think that she was not getting a certain office based on her race. 3 After Mr. Blevins left Ms.

Pearson’s office, Ms. Brown approached her and asked her about the comment.

       What happened next is hotly contested. Defendant, supported by Ms. Pearson’s testimony,

asserts that Ms. Pearson told Ms. Brown that while she was uncomfortable about the remark, she

was not offended by it and wanted to “let it go.” Defendant further contends that Ms. Brown told

Ms. Pearson that she should feel offended, that the remark was inappropriate, and that she should

start documenting things said by Mr. Blevins. Ms. Pearson testified that Ms. Brown shared the

comment with Ms. Clayborn, and that Ms. Brown and Ms. Clayborn then began trying to convince

Ms. Pearson that Mr. Blevins was a “racist” and that they should join together to file a lawsuit

against him. Ms. Pearson testified that Ms. Clayborn told Ms. Pearson that she was the only one



3
  Plaintiff’s counsel summarizes this statement in plaintiff’s submissions as “Blevins telling
Pearson she was not getting an office at work because of her race” and asserts that the comment
expressly “referenced an adverse action based on Pearson’s race.” The only evidence that
supports this characterization of the evidence is Ms. Clayborn’s deposition and affidavit. That
evidence, however, is irrelevant. Significantly, there is no evidence that plaintiff believed or
reported that Mr. Blevins told Ms. Pearson that she was not getting an office based on her race.
Viewed in the light most favorable to plaintiff, the evidence reflects only that plaintiff believed
and reported that Mr. Blevins told Ms. Pearson that he was not discriminating against her based
on her race.
                                                4
who did not receive a Christmas bonus; that she was hired only to fill a “quota”; and that Mr.

Pearson was underpaid. The record is devoid of any evidence as to the source of Ms. Clayborn’s

knowledge as to these issues or the truth of these statements. According to Ms. Pearson, Ms.

Clayborn attributed these factors to Ms. Pearson’s race and to Mr. Blevins’ alleged racism. For

purposes of the limited issue here, however, it is significant only that plaintiff does not contend

that she had information—right or wrong—that Ms. Pearson was hired to fill a quota, that Ms.

Pearson’s race had any bearing on any bonus or compensation decision, or that Mr. Blevins made

any employment decisions based on Ms. Pearson’s race. Ms. Pearson further testified that, during

this time frame, Ms. Clayborn told her that she “was going to bring Bob Blevins down.” Ms.

Clayborn and Ms. Brown generally deny stirring up trouble and testified that they were genuinely

concerned about Mr. Blevins’ remark. The record, however, contains copies of group text

messages among Ms. Brown, Ms. Clayborn and plaintiff in which they discuss suing Mr. Blevins

and starting their own home health care agency with the proceeds. Ms. Brown, Ms. Clayborn and

plaintiff all testified that the text messages were sent in jest.

        On Friday, March 23, 2018, several employees met at a bar after work. Ms. Pearson did

not attend that outing, but plaintiff, Ms. Brown and Ms. Clayborn were in attendance, along with

several other SHH and/or FHH employees. Ms. Clayborn announced at that event that Ms.

Pearson was planning to sue Mr. Blevins for race discrimination. Plaintiff does not dispute this

fact.   Kortney Randall, defendant’s human resources representative, heard Ms. Clayborn’s

statement and expressed concern because she was not aware of any discrimination reports or

concerns in the office. Ms. Randall immediately reported Ms. Clayborn’s statement to Mr.

Blevins and Ms. Kimzey. On Monday, March 26, 2018, Mr. Blevins came to Ms. Pearson’s office

                                                    5
between 8:45am and 9:00am. According to Ms. Pearson, Mr. Blevins apologized for making Ms.

Pearson feel like he was discriminating against her and told her that “he thought very highly of

[her] and he looked at [her] like family and he felt comfortable joking with [her] in that way.”

       Later that same morning, Mr. Blevins and Ms. Kimzey asked Ms. Pearson to come over to

Mr. Blevins’ office in Suite 202.4 The record reflects that Ms. Kimzey had since been made aware

of Ms. Clayborn’s remark at the bar, and she wanted to investigate the allegation. During that

meeting, Mr. Blevins advised Ms. Kimzey that he had apologized for the comment and Ms.

Pearson advised her that she believed his apology was sincere. Ms. Kimzey and Mr. Blevins also

told Ms. Pearson at this time that they wanted to move her office into Suite 202 from Suite 203 so

that she could focus on her duties “because the staff in Suite 203, [plaintiff] and Magan Brown,

were not fulfilling their duties, and oftentimes, just to not disrupt the flow of work, I would assist

with those duties and it would impact my ability to complete by own duties.” During this

conversation, Mr. Blevins told Ms. Pearson that they were not moving her to Suite 202 because

she is black. Ms. Pearson testified that she believed that Mr. Blevins made that comment as a way

to reference their earlier discussion that morning and that he was “trying to make light of a,

probably, tense situation.”

       Plaintiff testified that she overheard the comment made by Mr. Blevins about moving Ms.

Pearson to a smaller office on the corporate side. According to plaintiff, Mr. Blevins said “Don’t

think I’m doing this—or what was it—don’t think you’re getting the smaller office because you’re

black.” Plaintiff testified that she approached Ms. Pearson about it, who then relayed to her Mr.


4
 The record reflects that SHH and FHH operated in adjoining office suites. The parties and
witnesses generally refer to Suite 202 as the “corporate side.”
                                                  6
Blevins’ initial comment as well and the fact that the comments made her uncomfortable. Plaintiff

testified that Ms. Pearson described the first comment as “Don’t think this is happening because

you’re black, or don’t think this is not happening because you’re black.” Plaintiff testified that

she then reported both comments, and the fact that Ms. Pearson was “uncomfortable” about those

comments, to Ms. Clayborn as her supervisor. There is no evidence that plaintiff perceived that

Mr. Blevins, when making the remarks, bore any animus toward Ms. Pearson or that he made

those remarks in any manner that could be deemed threatening or harsh. Indeed, there is no

evidence that plaintiff understood Mr. Blevins’ remarks as anything other than an arguably poor

attempt at a joke—and that he was stating that he was not discriminating against Ms. Pearson

based on her race. At some point after plaintiff made her report to Ms. Clayborn, Ms. Clayborn

told Ms. Kimzey about plaintiff’s report.

       Ms. Pearson testified that, after hearing about the second remark, Ms. Brown told her that

she should sue Mr. Blevins for mistreatment and that Ms. Clayborn continued to attempt to

convince her that Mr. Blevins was treating her differently based on race in terms of pay and

bonuses, and that she had been hired to fill a quota. Ms. Pearson testified that she began to worry

about her job with FHH because Ms. Clayborn was her direct supervisor who might retaliate

against her “if I did not go along with the things that she wanted me to do.” Ms. Pearson testified

that plaintiff, Ms. Brown and Ms. Clayborn had numerous discussions with her “three to four

times a week” about Mr. Blevins’ alleged racism. She described the situation as “difficult” and

“stressful.”

       By the end of April 2018, the employment of both plaintiff and Ms. Clayborn had been

terminated and Ms. Brown quit her employment asserting a constructive discharge. Ms. Pearson

                                                7
is still employed by SHH and/or FHH. Defendant asserts that it terminated plaintiff’s employment

for attendance and performance-related issues. Defendant contends that Ms. Clayborn, Ms.

Brown and plaintiff, after their employment had ended, contacted current FHH employees and

instructed those employees to accept patients on the “no-take-back list” and to take patients

without doctor approval in an effort to sabotage defendant’s business. Copies of group text

messages in the record support this contention. Plaintiff denies any wrongdoing but admits that

she was included in a group text directing a current employee to take proprietary information from

FHH. Defendant further asserts that plaintiff, Ms. Brown and Ms. Clayborn conspired to remove

operational manuals from defendant’s office and to remove the no-take-back list and that those

materials disappeared from the office.

       Additional facts will be provided as they relate to the specific arguments raised by the

parties in their submissions.



II.    Summary Judgment Standard

       “Summary judgment is appropriate if the pleadings, depositions, other discovery materials,

and affidavits demonstrate the absence of a genuine issue of material fact and that the moving

party is entitled to judgment as a matter of law.” Water Pik, Inc. v. Med–Systems, Inc., 726 F.3d

1136, 1143 (10th Cir. 2013) (quotation omitted); see Fed. R. Civ. P. 56(a). A factual issue is

genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Water Pik, Inc., 726 F.3d at 1143 (quotation omitted). “The nonmoving party is entitled

to all reasonable inferences from the record; but if the nonmovant bears the burden of persuasion

on a claim at trial, summary judgment may be warranted if the movant points out a lack of

                                                8
evidence to support an essential element of that claim and the nonmovant cannot identify specific

facts that would create a genuine issue.” Id. at 1143-44.

       The legal standard does not change if the parties file cross-motions for summary judgment.

Each party has the burden of establishing the lack of a genuine issue of material fact and

entitlement to judgment as a matter of law. Atlantic Richfield Co. v. Farm Cr. Bank, 226 F.3d

1138, 1148 (10th Cir. 2000).



III.   Retaliation Claim

       Plaintiff asserts in the pretrial order that defendant terminated her employment in

retaliation for reporting race discrimination to Ms. Clayborn, who then allegedly passed plaintiff’s

report on to Ms. Kimzey. The court assesses plaintiff’s retaliation claim under the McDonnell

Douglas framework. Daniels v. United Parcel Serv., Inc., 701 F.3d 620, 638 (10th Cir. 2012).5

To state a prima facie case for retaliation, plaintiff “must show (1) she engaged in protected

opposition to discrimination, (2) a reasonable employee would have considered the challenged

employment action materially adverse, and (3) a causal connection existed between the protected

activity and the materially adverse action.” Id. (quoting Hinds v. Sprint/United Mgmt. Co., 523

F.3d 1187, 1202 (10th Cir. 2008)). If plaintiff presents a prima facie case of retaliation, then

defendant must respond with a legitimate, nonretaliatory reason for the challenged action. Debord



5
 The court’s analysis of plaintiff’s Title VII claim applies equally to her claim under § 1981. See
Crowe v. ADT Security Servs., Inc., 649 F.3d 1189, 1194 (10th Cir. 2011) (“A plaintiff may prove
violation of Title VII or 42 U.S.C. § 1981—the standards are the same—either by direct evidence
of discrimination, or by adhering to the burden-shifting framework of McDonnell Douglas Corp.
v. Green, 411 U.S. 792 (1973).”).
                                                 9
v. Mercy Health Sys. of Kansas, Inc., 737 F.3d 642, 656 (10th Cir. 2013). Plaintiff, then, must

show that defendant’s stated reason is pretextual. Id.

       In their cross-motions for summary judgment, both parties urge that summary judgment is

appropriate on plaintiff’s retaliation claim for a host of reasons. In the end, however, this case

turns on a very limited issue—whether plaintiff engaged in “opposition protected by Title VII”

when she reported the statement that she overheard Mr. Blevins make to Ms. Pearson and the

additional statement that Ms. Pearson relayed to her. Defendant contends that summary judgment

is warranted because the evidence viewed in the light most favorable to plaintiff demonstrates that

her complaint was not based on an objectively reasonable belief that the conduct she opposed

violated federal anti-discrimination laws. Plaintiff contends that summary judgment is warranted

in her favor on this issue because she reported in good faith what she subjectively believed to be

race discrimination. As will be explained, defendant’s motion is granted because no reasonable

person could have believed that Mr. Blevins’ statements violated Title VII’s standard. Plaintiff’s

motion for summary judgment, which is based on outdated Tenth Circuit case law requiring only

a subjectively good-faith belief that Title VII has been violated rather than an objectively

reasonable one, is denied.

       To establish the first prong of her prima facie case of retaliation, plaintiff must show that

she had a reasonable, good-faith belief that she was opposing discrimination prohibited by Title

VII. See Crumpacker v. Kansas Dep’t of Human Resources, 338 F.3d 1163, 1171 (10th Cir.

2003). A plaintiff need not establish an “actual violation” of the statute. Hertz v. Luzenac Am.,

Inc., 370 F.3d 1014, 1015–16 (10th Cir. 2004) (plaintiff need not prove actual violation of Title

VII but only a “reasonable, good-faith belief” that the conduct was prohibited by Title VII). In

                                                10
Crumpacker, the Circuit held that the Supreme Court’s opinion in Clark County School District

v. Breeden, 532 U.S. 268 (2001) superceded and overruled the Circuit’s prior decisions—

including those relied upon by plaintiff in her submissions—permitting plaintiffs to maintain

retaliation claims based solely on a subjective (even if unreasonable) good-faith belief that the

challenged conduct violated Title VII.

       In Breeden, the plaintiff argued that she was retaliated against for complaining to higher

management about an incident that had taken place when she met with her male supervisor and

one male co-worker to review applications for a job opening. 532 U.S. at 269–70. During the

meeting, plaintiff’s supervisor read aloud a sexually explicit comment from an applicant’s

psychological evaluation report. Id. at 269. Plaintiff’s male supervisor looked at plaintiff, and

stated, “I don't know what that means.” Id. Another male employee replied, “Well, I'll tell you

later,” and both men chuckled. Id. Plaintiff complained about the comment to and subsequently

filed a Title VII retaliation claim, asserting that she was punished for her complaint. Id. at 270.

The district court granted summary judgment to the school district, but the Ninth Circuit reversed,

concluding that a genuine issue of material fact existed as to whether plaintiff had engaged in

protected activity. Id. at 269. The Supreme Court reversed the Ninth Circuit, holding that “no

reasonable person could have believed that the single incident . . . violated Title VII’s standard.”

Id. at 271. Looking to the underlying substantive law applicable to sexual harassment claims, the

Court held that the single incident “cannot remotely be considered ‘extremely serious,’ as our

cases require.” Id. (quoting Faragher v. Boca Raton, 524 U.S. 775, 788 (1998)).

       After Breeden and Crumpacker, then, a plaintiff asserting a retaliation claim must establish

that his or her subjectively good-faith belief that the challenged conduct violated Title VII was

                                                11
objectively reasonable.6 To determine whether a reasonable person in plaintiff’s position could

have believed that she was opposing prohibited conduct, the court looks to the underlying

substantive law. See Held v. Ferrellgas, Inc., 505 Fed. Appx. 687, 690 (10th Cir. 2012) (citing

Breeden, 532 U.S 268). Although the specific comment allegedly overheard by plaintiff involved

moving Ms. Pearson to a smaller office in Suite 202, the record reflects that Ms. Pearson was not

in fact moved to a smaller office in Suite 202 because her desk did not fit in that office. The

record, then, does not reveal that Ms. Pearson suffered an arguably adverse employment action

and plaintiff does not suggest otherwise. Thus, in the specific context of this case, plaintiff must

show that a reasonable person could believe that Mr. Blevins’ remarks constituted racial

harassment.7

       Title VII prohibits racial harassment to the extent the harassment creates a hostile work

environment. See Fassbender v. Correct Care Solutions, LLC, 890 F.3d 875, 891 (10th Cir.

2018)). This happens “when the workplace is permeated with discriminatory intimidation,

ridicule, and insult, that is sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.” Id. (quotations omitted) (affirming

grant of summary judgment on retaliation claim where plaintiff could not reasonably believe that

reported conduct met the “high bar needed to alter the conditions of [her] employment.” To

determine whether the harassment is sufficiently severe or pervasive as to create a hostile



6
  The court assumes without deciding that plaintiff has set forth sufficient evidence that she
subjectively believed in good faith that Mr. Blevins’ comments violated Title VII. In this
memorandum and order, the court is concerned only with the objective component of the
“reasonable, good-faith belief” test.
7
  The initial comment relayed to plaintiff from Ms. Pearson is undisputedly not an adverse action.
                                                 12
environment, the court considers various factors, including “the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance.” Lounds

v. Lincare, Inc., 812 F.3d 1208, 1222 (10th Cir. 2015) In demonstrating these factors, the plaintiff

“must show more than a few isolated incidents” of enmity. Id. at 1223 (quoting Witt v. Roadway

Express, 136 F.3d 1424, 1432 (10th Cir. 1998)). “Instead of sporadic racial slurs, there must be

a steady barrage of opprobrious racial comments.” Id. at 1223 (quoting Bolden v. PRC Inc., 43

F.3d 545, 551 (10th Cir. 1994)).

       When faced with evidence of isolated racial slurs by a supervisor, some Circuit Courts of

Appeals have found that a single incident can support a harassment claim and, thus, can support

a reasonable belief that such conduct constituted racial harassment in violation of the law. See

Castleberry v. STI Group, 863 F.3d 259, 267 (3rd Cir. 2017) (allegation that supervisor used term

“nigger” on one occasion while threatening termination was sufficient to support reasonable belief

that Title VII had been violated; reversing 12(b)(6) dismissal of retaliation claim); Boyer-Liberto

v. Fontainebleau Corp., 786 F.3d 264, 280 (4th Cir. 2015) (supervisor’s use of the epithet “porch

monkey” on two occasions over two-day period while angrily threatening termination of

employment was sufficient for jury to find that plaintiff had a reasonable belief that a hostile work

environment was in progress); Alexander v. Gerhardt Enters., Inc., 40 F.3d 187, 195–96 (7th Cir.

1994) (finding that district court did not clearly err in finding after trial that plaintiff reasonably

believed that a single use of term “nigger” was racially offensive and violated the law). While

these cases certainly support the principle that a single comment can suffice to support a



                                                  13
reasonable belief that Title VII has been violated, each of these cases involved a serious racial slur

and, thus, are easily distinguishable from the facts presented here.

       The court has not uncovered any Tenth Circuit cases addressing the issue here—whether

an isolated remark by a supervisor can support a reasonable belief that Title VII has been violated.

Two unpublished decisions by the Circuit strongly suggest, not surprisingly, that reporting an

isolated remark by a co-worker will not support the “protected opposition” element of a retaliation

claim. In Robinson v. Cavalry Portfolio Services, LLC, 365 Fed. Appx. 104, 106 (10th Cir. 2010),

the Circuit reversed a jury verdict in favor of the plaintiff on her retaliation claim. In that case,

the plaintiff had provided a witness statement about a conversation she had with a coworker who

asked her if she “only dated black guys” and then repeatedly used the term “nigger” while

referencing other people. Id. at 108. Relying in large part on Breeden, the Circuit held that a

“complaint of a single racist remark by a colleague, without more, is not ‘opposition protected by

Title VII.’” Id. at 112 (quotation omitted). Similarly, in Gaff v. St. Mary’s Regional Medical

Center, 506 Fed. Appx. 726, 727 (10th Cir. 2012), the Circuit rejected a retaliation claim (and

affirmed the district court’s grant of summary judgment on that claim) where the plaintiff reported

that her coworker said to her, “All you need is a good f---.” The Circuit reiterated that a plaintiff’s

good-faith belief must be reasonable and concluded that it was not reasonable for the plaintiff to

believe she was subjected to a hostile work environment based on the one comment. Id. at 728.

       These “coworker” cases, however, are not particularly helpful because the fact that Mr.

Blevins was Ms. Pearson’s supervisor is an important distinction. See Robinson, 365 Fed. Appx.

at 113 (employee’s report did “not claim Cavalry did anything wrong,” only that a co-employee

did something wrong); see EEOC v. Rite Way Serv., Inc., 819 F.3d 235, 243 (5th Cir. 2016)

                                                  14
(opposition clause claims grounded in isolated comments often turn on whether the conduct came

from a person in a supervisory position or a fellow employee). In the absence of any particularly

persuasive authority from the Tenth Circuit, the court looks elsewhere for guidance. In Boyer-

Liberto v. Fontainebleau Corp., the Fourth Circuit, in an en banc opinion addressing the isolated

comments of a supervisor, specifically addressed the question of “What is the proper standard for

determining whether an employee who reports an isolated incident of harassment has a reasonable

belief that she is opposing a hostile work environment in progress?” 786 F.3d at 284. Answering

that question, the Fourth Circuit explained:

       We conclude that, when assessing the reasonableness of an employee’s belief that a
       hostile environment is occurring based on an isolated incident, the focus should be
       on the severity of the harassment. Cf. Clark Cnty. Sch. Dist. v. Breeden, 532 U.S.
       268, 270–71 (2001) (looking to severity of single incident in evaluating
       reasonableness of employee’s belief that incident created actionable hostile
       environment). That assessment thus involves factors used to judge whether a
       workplace is sufficiently hostile or abusive for purposes of a hostile environment
       claim—specifically, whether the discriminatory conduct “is physically threatening
       or humiliating, or a mere offensive utterance.” See Harris, 510 U.S. at 23. Of
       course, a single offensive utterance—e.g., “simple teasing” or an “offhand
       comment[ ],” see Faragher, 524 U.S. at 788—generally will not create a hostile
       environment without significant repetition or an escalation in the harassment’s
       severity. See Ayissi–Etoh v. Fannie Mae, 712 F.3d 572, 579 (D.C.Cir. 2013)
       (Kavanaugh, J., concurring) (“The more severe the harassment, the less pervasive it
       needs to be, and vice versa.” (internal quotation marks omitted)). But an isolated
       incident that is physically threatening or humiliating will be closer—even if not
       equal—to the type of conduct actionable on its own because it is “extremely
       serious.” See Faragher, 524 U.S. at 788.

Id. Applying that standard, the Fourth Circuit easily concluded that a jury could find that the

plaintiff reasonably believed that she had been subjected to racial harassment when she reported

that her supervisor had used the term “porch monkey” on two occasions over a two-day period




                                               15
during a verbal assault on the plaintiff in which the supervisor threatened the termination of the

plaintiff’s employment. Id. at 285.

       Because the standard adopted by the Fourth Circuit in Boyer-Liberto is consistent with

Breeden and with Tenth Circuit case law recognizing that a single incident of harassment, if

extremely serious or physically threatening, can be sufficient to create a hostile work environment,

see Macias v. Southwest Cheese Co., 624 Fed. Appx. 628, 636 & n.9 (10th Cir. Aug. 24. 2015)

(citing cases); Morris v. City of Colorado Springs, 666 F.3d 654, 667 (10th Cir. 2012), the court

believes that the Circuit would utilize a standard similar to that endorsed by the Fourth Circuit in

Boyer-Liberto. Applying that standard here, summary judgment is required in favor of defendant

because no reasonable jury could find that plaintiff reasonably believed that Ms. Pearson had been

subjected to racial harassment. Plaintiff testified that she overheard Mr. Blevins tell Ms. Pearson,

“Don’t think you’re getting the smaller office because you’re black.” There is no evidence that

plaintiff misunderstood the comment such that she believed Mr. Blevins was assigning a particular

office to Ms. Pearson based on her race. There is no evidence that plaintiff had knowledge of any

additional facts whatsoever that might help her understand the nature or context of what was

transpiring between Mr. Blevins and Ms. Pearson. The only evidence as to the context of the

statement was provided by Ms. Pearson. She testified that she believed that Mr. Blevins’s

comment was a reference to the discussion that they had had earlier in the day when Mr. Blevins

had apologized for his initial remark. According to Ms. Pearson, Mr. Blevins was “trying to make

light of a, probably, tense situation” and wanted her to move offices so that she could focus on

her own job duties without the disruption caused by plaintiff and Ms. Brown. Significantly,

plaintiff has no evidence that she believed or perceived this remark in some manner other than

                                                16
that described by Ms. Pearson. There is no evidence that plaintiff had knowledge that Mr. Blevins

intended anything by this remark other than what he said—that he was moving her to an office on

the corporate side but that the move was not based on her race. Thus, the evidence reflects only

that when she reported this comment to Ms. Clayborn, she neither possessed nor reported any

context for the statement that she reported—“Don’t think you’re getting the smaller office because

you’re black.”

       At the same time that she reported the comment she overheard, plaintiff reported the initial

comment made by Mr. Blevins that Ms. Pearson had shared with her when they discussed the

second comment. Again, there is no evidence that plaintiff had knowledge of the context of that

remark or any knowledge of any circumstances surrounding the remark. There is no evidence that

she knew or reported anything other than what Ms. Pearson told her which, as described by

plaintiff, was that Mr. Blevins said: “Don’t think this is happening because you’re black, or don’t

think this is not happening because you’re black.” Plaintiff does not contend or suggest that she

had knowledge that the circumstances surrounding Mr. Blevins’ remark were anything other than

the circumstances described by Ms. Pearson:

       He came over to my office in Suite 203, and he was letting me know that we were
       going to be hiring some more employees and that they would potentially have a pick
       of their office, and he wanted to give me the opportunity to choose before them
       since I had been there longer, and he jokingly stated that he didn’t want to not give
       me that opportunity and then me assume that it was because I was black.

Viewing the evidence in the light most favorable to plaintiff, then, she reported to her supervisor

that Mr. Blevins told Ms. Pearson that he was not moving her to a smaller office based on race

and that he did not want her to think that he had not given her the chance to pick a new office

based on her race. There is no evidence that plaintiff, at the time she made her report, had any

                                                17
other knowledge about Mr. Blevins’ conduct toward plaintiff or his conduct in the office generally

that might bear on whether she believed that she was reporting race discrimination or racial

harassment or on whether she believed that Mr. Blevins bore any racial animus toward Ms.

Pearson. Standing alone, then, Mr. Blevins’ remarks are a far cry from the disturbing racial slurs

utilized by supervisors or coworkers in the cases discussed above. Moreover, while plaintiff offers

no context for Mr. Blevins’ remarks, Ms. Pearson’s testimony provides a great deal of insight into

whether Mr. Blevins bore any animus toward her based on her race:

       He would treat me differently in the fact that he would state constantly that I was
       his favorite. He would publicize how great I was, and he would tell Danielle, Patty
       and Magan, Amber is my favorite, or I’m going to come hang out with Amber
       because you guys are bickering and Amber doesn’t do that, so he just stated that he
       was—he liked me.

While Ms. Pearson concedes that the comments made her “uncomfortable,” she testified that she

was not offended by those comments. Plaintiff does not dispute those facts. Ms. Pearson also

emphasized that Mr. Blevins apologized for referencing her race and told her that he never

intended to offend her and that “he thought very highly of me and he looked at me like family and

he felt comfortable joking with me in that way.” Plaintiff has come forward with no evidence

controverting any of Ms. Pearson’s testimony on these issues.

       In the end, the comments made by Mr. Blevins are most analogous to the comment made

by the supervisor in Breeden—“at worst an isolated incident that cannot remotely be considered

extremely serious.” 523 U.S. at 271. Mr. Blevins’ comments simply cannot be characterized as

severe under any reasonable interpretation of the pertinent case law. Undisputedly, Mr. Blevins

did not make the remarks in anger or in a physically threatening manner. There is no evidence

from which the jury could conclude that Mr. Blevins bore any racial animus toward Ms. Pearson

                                                18
in making those comments or that the comments were the product of any racially discriminatory

intent. No reasonable person could believe that the conduct reported by plaintiff was so severe

that it altered a term, condition, or privilege of Ms. Pearson’s employment and created an abusive

working environment. Stated another way, no jury could find that plaintiff reasonably believed

that she was confronting racial harassment in the workplace. Summary judgment in favor of

defendant is granted.



IV.    Defendant’s Counterclaims

       Defendant asserts three counterclaims against plaintiff—tortious interference with business

expectancy; conversion; and breach of fiduciary duty. Defendant also alleges the existence of a

civil conspiracy for purposes of imputing liability to plaintiff for the acts of Ms. Clayborn and Ms.

Brown. Each claim is asserted under Kansas law.         Plaintiff moves for summary judgment on

each of the claims for numerous independent reasons but, in the end, the threshold issue raised by

plaintiff—defendant’s failure to allege actual damages—is dispositive of whether defendant may

proceed to trial on their counterclaims. As will be explained, because defendant has not asserted

a claim for actual damages in any respect, summary judgment is warranted on each of its

counterclaims.

       In the pretrial order, defendant asserts the following claim for damages: “Defendant seeks

only nominal damages for each of Defendant’s counterclaims sufficient to support Defendant’s

claim for punitive damages on each of Defendant’s claims.”8 As plaintiff highlights in her motion


8
 Plaintiff asserts that defendant waived any claim for nominal or punitive damages by failing to
include those damages in its Rule 26(a) disclosures (and by expressly asserting in those
                                                 19
for summary judgment, a verdict for actual damages is essential to the recovery of punitive

damages under Kansas law. See Wendt v. Univ. of Kan. Med. Ctr., 274 Kan. 966, 982 (2002);

Lindquist v. Ayerst Labs., Inc., 227 Kan. 308, 316 (1980); Stoner v. Wilson, 140 Kan. 383, 394

(1934) (“It requires no citation of authority that before exemplary or punitive damages may be

awarded there must be actual damages and a right of recovery therefore established.”); see also

Hawkinson v. Bennett, 265 Kan. 564 (1998) (approving jury instruction that instructed that jury

could award punitive damages on breach of fiduciary duty and/or tortious interference with

prospective business relations claim if jury found that plaintiff was entitled to recover actual

damages on those claims); PIK Civ. 4th 171.44 (“If you award the plaintiff actual damages, then

you may consider whether punitive damages should be allowed.”).

       Defendant confirmed at the pretrial conference before the magistrate judge that it was

seeking only “a nominal damage, because we’ll need that to support the punitive damage claim.”

Counsel for defendant explained that while the defendant had spent time trying to find the missing

manuals, ultimately the manuals were easily recreated because they were authored by Ms. Pearson

and maintained on Ms. Pearson’s computer in electronic format. See Tr. of Pretrial Conference,

Doc. 171 at 7. As further explained by counsel at the pretrial conference, defendant does not

intend to put on any evidence of damages sustained as a result of the time spent looking for the




disclosures that damages were “not applicable”) and by failing to include any claim for damages
in the proposed pretrial order that was reviewed at the first pretrial conference. This argument is
rejected. At the second pretrial conference when the parties reviewed a revised draft of the parties’
proposed pretrial order that included a claim for defendant’s damages, plaintiff objected to that
claim. The magistrate judge overruled the objection, finding that defendant had included a claim
for damages when it initially asserted the counterclaims in its answer. If plaintiff wanted this
court to review that decision, she was required to file an objection to the final pretrial order.
                                                 20
manuals or any evidence concerning the amount of time defendant spent looking for them. Id. at

8-9. Rather, defendant’s counsel asserted that defendant was essentially seeking only punitive

damages for plaintiff’s actions and the nominal damages claim was only necessary to “support the

punitive damage claim.” Id. Thus, as described by defendant’s counsel at the pretrial conference

and as confirmed in the pretrial order, defendant is not claiming that it sustained any actual

damages from plaintiff’s alleged misconduct. Under Kansas law, defendant cannot obtain an

award of punitive damages and summary judgment is granted on defendant’s claim for punitive

damages.9

        That leaves only defendant’s claim for nominal damages. But as plaintiff points out in her

motion for summary judgment, each counterclaim asserted by defendant requires proof of actual

damages as an element of the claim. Because defendant admits that it will not put on evidence of

actual damages at trial, summary judgment is required on each claim. See Osage Capital, LLC v.

Bentley Investments of Nevada III, LLC, 2014 WL 902189, at *7-8 (Kan. Ct. App. Mar. 7, 2014)

(where plaintiffs failed to provide evidence of any damages stemming from alleged breach of

fiduciary duty, summary judgment was required); Byers v. Snyder, 44 Kan. App. 2d 380, 395

(2010) (affirming grant of summary judgment on tortious interference claim where plaintiff had

no evidence of damages suffered as a direct and proximate cause of the alleged misconduct);

Turner v. Halliburton Co., 240 Kan. 1, 12 (1986) (elements of claim for tortious interference with

business expectancy include damages as a direct or proximate result of the defendant’s conduct);



9
 While punitive damages may be awarded incident to equitable relief without an award of actual
damages, see Wells Fargo Vendor Fin. Servs., LLC v. Nationwide Learning, LLC, 56 Kan. App.
2d 259, 284 (2018), that exception does not apply to this case.
                                               21
Meek v. Union Pacific Railroad Co., 95 Kan. 111 (1915) (where evidence showed that the plaintiff

had not sustained any damages and could recover no more than nominal damages on his

conversion claim, case was reversed with instructions to enter judgment for defendant); State v.

Kelly, 78 Kan. 42, 44–45 (1908) (where no actual damage was alleged in petition for conversion,

lower court properly sustained demurrer to petition despite fact that defendant may have been

liable for nominal damages); see also Restatement (Second) Torts § 907 (“If actual damage is

necessary to the cause of action, as in negligence, nominal damages are not awarded.”).10

       In response to plaintiff’s motion for summary judgment, defendant set forth only two

arguments. First, defendant contends that plaintiff’s “argument on damages has already been

rejected by the magistrate.” The record clearly does not support this argument. While the

magistrate judge overruled plaintiff’s “waiver” objection as to whether defendant was entitled to

assert a claim for damages at all, the magistrate judge cautioned defendant that its assertion of

nominal damages to support a punitive damages claim “most assuredly will, I presume, lead to a

summary judgment issue for plaintiff.” The magistrate judge, then, certainly did not reject the

argument that, in the absence of any evidence or claim for actual damages, summary judgment is

required on the claim for punitive damages as well as every substantive claim for relief.

       Second, defendant contends that “no allegation of actual damages is necessary to establish

a cause of action and nominal damages may be awarded” in an intentional tort case. The two



10
   Because the court has ruled that none of defendant’s counterclaims can proceed to trial,
defendant’s derivative civil conspiracy claim necessarily fails. See Pepsi-Cola Bottling Co. of
Pittsburg, Inc. v. PepsiCo., Inc., 431 F.3d 1241, 1268 (10th Cir. 2005) (under Kansas law, grant
of summary judgment on underlying tort claims requires grant of summary judgment on civil
conspiracy claim).
                                               22
cases cited by defendant are easily distinguishable from the facts here. In Nanodetex Corp. v.

Sandia Corp., 2007 WL 9710538, at *6 (D.N.M. Oct. 15, 2007), the court applied New Mexico

law to a tortious interference claim to reject the counterclaim defendant’s argument that the

counterclaim plaintiff had “insufficient evidence of monetary damages.” Id. at *5. The court held

that the lack of evidence of specific monetary damages was not grounds for summary judgment

where the defendant was not able to quantify the actual damages it may have suffered when

potential investors declined to enter into contracts with the defendant based on the plaintiff’s

conduct. Id. at *6. Defendant’s failure here is not an inability to quantify actual damages, but an

inability to claim or demonstrate any injury whatsoever. In Gross v. Capital Electric Line

Builders, Inc., 253 Kan. 798, 800 (1993), the Kansas Supreme Court reiterated the rule in Kansas

which allows a trespass plaintiff who can show no actual loss to recover nominal damages. Unlike

a claim of conversion, tortious interference or breach of fiduciary duty, a claim of trespass does

not require a showing of actual damages as an element of the cause of action. See Longenecker

v. Zimmerman, 175 Kan. 719, 721 (1954) (“From every direct invasion of the person or property

of another, the law infers some damage, without proof of actual injury. In an action of trespass the

plaintiff is always entitled to at least nominal damages, even though he was actually benefited by

the act of the defendant.”).

       In sum, because defendant has failed to allege any actual damages with respect to its

counterclaims, and because actual damages are required elements of each of those claims,

summary judgment in favor of plaintiff is granted on each of defendant’s counterclaims.




                                                23
       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s motion for

summary judgment (doc. 155) is granted as to each of defendant’s counterclaims and is denied as

to plaintiff’s retaliation claim; and defendant’s motion for summary judgment (doc. 157) is

granted on plaintiff’s retaliation claim.



       IT IS SO ORDERED.



       Dated this 14th day of August, 2019, at Kansas City, Kansas.

                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                              24
